 

Exhibit 10.10

 

COILED TUBING ASSET PACKAGE LEASE AGREEMENT

 

This Coiled Tubing Asset Package (“CTAP”) Lease Agreement (the “Agreement”) is
executed by and between IMPACT ENGINEERING, AS, a Norwegian Corporation
(“IMPACT”) as owner (the “LESSOR”); and TANGO ROCK S.A. (“TANGO ROCK”),
domiciled at Uruguay 1134, 6° Floor, City of Buenos Aires, hereupon represented
by Carlos Alberto Fernández, I.D. number 12,758,857, in his capacity as
President, hereinafter referred to as the “LESSEE”, by virtue of the
considerations and reasons disclosed below and under the following terms and
conditions.

 

ONE: LESSOR undertakes to lease the CTAP to LESSEE. The CTAP is owned by LESSOR,
together with its tractors, trailers and other rolling stock, equipment,
accessories, data, manuals and records relating thereto, as detailed in Exhibit
A attached hereto (the “CTAP”), pursuant to the corresponding applicable law,
and is in an operational condition.

 

TWO: Monthly Rate. For the use of the CTAP, LESSEE shall pay LESSOR, the sum of
US$ $81,438.88 per calendar Month (the “Rent”). LESSEE shall supply all CTAP
fuel. All payments shall be received by wire transfer in immediately available
funds to LESSOR’s designated bank account in US Dollars. The initial Rent
payment shall accrue on February 1, 2014, and Rent payments shall continue to
accrue on the 1st day of each calendar month for the remainder of the lease Term
including any extension made under Section TEN below.

 

THREE: LESSEE shall prepay the sum of 12 monthly Rent payments upon the
execution of this Agreement by both parties, for a total prepaid amount of
$977,266.56. From time to time and until the final six months of this Agreement,
LESSEE shall pay (or cause its parent company to pay) additional monthly Rent
installments as needed to prevent the prepaid lease payment balance from falling
below $488,633.28 (representing 6 monthly installments). This minimum prepaid
lease payment balance shall be maintained even if the payments contemplated
under this agreement are not permitted by the Central Bank in Argentina.

 

FOUR: LESSEE shall use the CTAP only for lawful purposes within the territorial
land and waters of the country of Argentina. With the exception of return and
demobilization to LESSOR’S designated location, LESSEE shall not move the CTAP
out of Argentina without LESSOR’S prior written consent.

 

FIVE: The operation of the CTAP shall comply with all legal directives and
mandatory regulatory requirements for such equipment as designated by Argentina
law as well as the manufacturer’s service bulletins.

 

SIX: The crew members to operate the CTAP shall comply with the provisions of
the rules and regulations in force from time to time.

 

SEVEN: The CTAP shall be operated in accordance to the terms and conditions of
the CTAP insurance policy and the relevant CTAP manuals. The LESSEE shall in all
cases decide on the CTAP operation and maintenance. Any and all spare parts
required to maintain the high pressure equipment while in Argentina will be the
responsibility of LESSEE whom will bear all costs related thereto.

 

EIGHT: The parties shall not be held liable hereunder in the case of force
majeure, which shall be deemed to be the result of unforeseeable event, or
events beyond the parties control, that are not attributable to the parties
failure or willful misconduct. However, LESSEE’S obligation to pay the lease
payment shall not be abated on account of force majeure. Failure by any party to
comply with the obligations hereunder shall entitle the other party to terminate
this Agreement. Termination shall become effective as from the time the
interested party gives notice thereof to the non-complying party. Should a
meeting of creditors or bankruptcy be required by one of the parties or by third
parties, or should such party suspend payments even without the foregoing
situation or in the event of winding up dissolution or assumption or assignment
of good will, the other party will be entitled to terminate this Agreement and
the LESSEE shall immediately proceed to return the CTAP to LESSOR in the
condition required by this Agreement.

 

NINE: No assignment of this Agreement shall be permitted without LESSOR’s prior
written consent. LESSEE undertakes to give LESSOR notice of any act or event,
which may affect the legal situation of the CTAP and the LESSOR’s rights in the
CTAP and this Agreement within 24 hours. Likewise, LESSOR undertakes to give
LESSEE notice of any act or event, which may affect the legal situation of the
CTAP and/or the actual or legal effectiveness of this Agreement.

 

1

 

  

TEN: This Agreement shall be in force for five (5) years (the “Initial Term”),
commencing on the delivery date of the CTAP. LESSEE shall have an option to
terminate this Agreement, which option shall be exercisable after the end of
such fifth (5th) annual period and with no less than fifteen (15) days prior
written notice to LESSOR. LESSEE shall have the option to extend the Initial
Term for an additional twelve (12) months beyond the Initial Term by providing
written notice to LESSOR no less than fifteen (15) days prior to the expiration
of the Initial Term. Notwithstanding any language which is or may be to the
contrary in this Agreement, from the time of the delivery of the CTAP to LESSEE
until the time of the redelivery of the CTAP to LESSOR (both such dates
inclusive, the “Term”), LESSEE’S obligation to pay Rent and other charges
hereunder, will continue automatically until the CTAP is returned to LESSOR at
LESSOR’S designated location and in the condition as required by this Agreement.

 

ELEVEN: Purchase Option – LESSEE shall have the option to purchase the CTAP
after the first 24 months of the lease Term for a price equal to the net book
value of the CTAP at the time of the purchase plus a 15% premium. The option
price shall be equal to the net book value of the CTAP, which shall be
determined by subtracting depreciation expense from the amount stated in Section
TWELVE below. For purposes of calculating depreciation expense on the CTAP, that
amount shall be depreciated evenly over 72 months with no residual value.

 

TWELVE: Purchase Price – The purchase price of the CTAP shall be $3,500,000.

 

THIRTEEN: This Agreement shall be registered with any Norwegian Government
Agency as required by applicable law and with any other Argentine Agency as
required by applicable law.

 

FOURTEEN: Both parties agree that the CTAP shall have an effective insurance
policy, which insurance policy shall cover CTAP, crew, cargo and third party
liability as required by Argentine law. The LESSEE shall contract with and
maintain at its own expense the following insurance coverage for the duration of
this Agreement: (a) Chassis and third party insurance; (b) insurance covering
liability resulting from the conduct of work; (c) casualty insurance for the
crew working with the CTAP throughout this Agreement, including occupation risk
insurance, Law N° 24,557 (Labor Risk Insurers), and complementary insurance
pursuant to Decree/Law N° 16,1130/46 or collective bargaining agreements or
individual employment agreements executed with LESSEE’s employees or any other
or conventional applicable obligation.

 

FIFTEEN: The LESSOR shall at all times provide evidence of the effectiveness of
the Registration and Safety Certificate of the CTAP, which shall be kept on the
CTAP at all times.

 

SIXTEEN: LESSOR may declare LESSEE in default, and may, in Its reasonable
discretion, retake possession of the CTAP or exercise or recover any other
rights and remedies it may have, upon the occurrence of any of the following:

 

(a) LESSEE’S failure to pay amounts due under this Agreement in full as and when
due, including any applicable grace periods.

 

(b) LESSEE fails to maintain any insurance required by Clause Eleven of this
Agreement or a notice of cancellation is given in respect of any such insurance
and the same is not renewed or replaced at least five (5) days prior to such
cancellation’s taking effect so as to ensure continued compliance with the
provisions of Clause Eleven of this Agreement;

 

(c) The CTAP is operated at a time or in a place where any insurance required by
Clause Eleven of this Agreement shall not be in effect;

 

(d) LESSEE’S failure to furnish operations personnel or mechanics reasonably
satisfactory to LESSOR, or to operate or maintain the CTAP in accordance with
the standards required by this Agreement.

 

(e) Damage to the CTAP, from any cause that in the opinion of LESSOR results in
a total loss or otherwise renders it irreparable or permanently inoperable.

 

2

 

  

(f) Any material default by LESSEE with regard to any other contract, agreement,
or understanding by and between LESSEE and LESSOR, which has been the basis for
a formal termination notice by LESSOR.

 

(g) LESSEE’S breach of any other provision of this Agreement and failure to cure
the breach within fifteen (15) days after written notice from LESSOR.

 

Upon default of this Agreement, and in addition to any other rights and remedies
which LESSOR may have, LESSOR may collect from LESSEE all reasonable costs
(including attorney’s fees) necessary for repossession of the CTAP, and damages
amounting to all remaining Lease payments and other amounts LESSEE is liable for
hereunder at any time. LESSOR shall have the option to terminate this Agreement
if any government authorizations or applications are denied or rejected, by any
regulatory body in Norway or Argentina. In such event, LESSOR may terminate this
Agreement with no further liability to LESSEE and LESSEE will immediately comply
with its re-delivery obligations. Notwithstanding any other provision of this
Agreement, LESSOR shall also have the ability to terminate this Agreement, for
any or no reason, upon fifteen (15) days written notice to LESSEE.

 

SEVENTEEN: Upon termination or expiration of this Agreement, LESSEE shall
promptly return the CTAP to LESSOR on LESSOR’S same premises as delivery.

 

EIGHTEEN: The LESSEE shall be solely responsible for, and shall indemnify,
defend and hold harmless LESSOR from and against any and all taxes, tariffs,
duties, fees, and Argentine government penalties. LESSEE shall be solely
responsible to arrange and pay for all required permits (including work
permits), customs and immigrations clearances, governmental permissions, and the
removal of government impediments necessary to fulfill the purposes of this
Agreement.

 

NINETEEN: This Agreement shall be governed by and construed in accordance with
the laws of Argentina. In the event of any unresolved dispute arising out of or
in connection with this Agreement, each party shall submit to the exclusive
jurisdiction of International Chamber of Commerce. For all purposes set forth
herein, the Parties establish their domicile as first above indicated were all
court or out of court notices shall be addressed. Notwithstanding the foregoing,
either party may change its address at any time by giving the other party notice
thereof.

 

TWENTY: Payment Guarantee – All obligations of LESSEE as set forth in this
Agreement shall be guaranteed by EcoStim Energy Solutions, Inc., a Nevada
corporation.

 

3

 

 

IN WITHNESS WEREOF, the parties hereto have executed this Agreement in two (2)
identical copies on the dates indicated below.

 

IMPACT ENGINEERING, AS   TANGO ROCK S.A.           Signature: /s/ Jogeir
Romestrand   Signature:           Name: Jogeir Romestrand   Name:            
Position: Chairman and CEO   Position:             Date: 21st December 2013  
Date:  

 

4

 

 

IN WITHNESS WEREOF, the parties hereto have executed this Agreement in two (2)
identical copies on the dates indicated below.

 

IMPACT ENGINEERING, AS   TANGO ROCK S.A.           Signature:     Signature: /s/
Carlos A. Fernandez           Name:     Name: Carlos A. Fernandez          
Position:     Position:             Date:     Date: December 20, 2013

 

5

 

 

Exhibit A

 

CTAP Specifications

 

[logo1.jpg] 

 

CTAP Specifications

 

Hydrarig CT Package Specifications

 

CT Unit 22,000 Ft Trailer Mounted Coiled Tubing Unit Fluid Pumper Twin 600 HHP
Diesel Pumps Nitrogen Pumper   Nitrogen Transport  

 

I.High Pressure Equipment

  

  a. Coiled Tubing Unit     Detailed description of CT Unit         b. Twin
Fluid Pumper     Detailed description of twin fluid pumper         c. Nitrogen
Pumper     Detailed description of Nitrogen pumper         d. Nitrogen Transport
    Detailed description of Nitrogen transport

  

* * *

 

6

 

 

Exhibit B

 

Guarantee

 

IN WITHNESS WEREOF, EcoStim Energy Solutions, Inc. hereby agrees to guarantee
all obligations under this lease agreement.

 

ECOSTIM ENERGY SOLUTIONS, INC.   IMPACT ENGINEERING, AS           Signature: /s/
J. Chris Boswell   Signature: /s/ Jogeir Romestrand

 

7

 

 

Bill of Sale

  

State of Texas] County of Harris]

 

KNOW ALL MEN BY THESE PRESENTS:

 

THAT VIKING ROCK, AS. a corporation incorporated under the laws of the state of
Delaware, USA, (“Seller”), has sold and delivered, and by these presents does
sell and deliver to “BUYER”:

 

BUYER NAME: Impact Engineering, AS

 

(“Buyer”), all the personal property described below for and in consideration of
the purchase price indicated below.

 

Such Property consists of used items and is being purchased “AS IS”, “Where IS”,
“WITH ALL FAULTS” BASIS, AND NO WARRANTIES OF ANY KIND ARE EXPRESSED OR TO BE
IMPLIED. BUYER ACKNOWLEDGES THAT IT HAS INSPECTED THE PROPERTY AND AGREES AND
UNDERSTANDS THAT SELLER DOES NOT IN ANY WAY WARRANT THE CONDITION (INCLUDING BUT
NOT LIMITED TO THE PRESENCE OF ANY OBVIOUS DEFECTS), OPERATION, SALABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF SAID PROPERTY, BUYER
AGREEING BY ITS ACKNOWLEDGEMENT HEREUNDER THAT SELLER MAKES NO WARRANTIES
REGARDING SAME.

 

Seller warrants that except as set forth below, it has good Valid and marketable
title to and the unqualified right to sell, convey, transfer and assign
Property, free and clear of any encumbrances, conditional sale agreements,
security interests, restrictions and rights of others, and Seller hereby binds
itself to forever warrant the Property unto Buyer, its successors and assigns
against the lawful claims and demands of every person whomsoever.

 

UNIT NUMBER: T45851 YEAR, MAKE, MODEL: 2006 Atoka Manufacturing

 

VIN: 1A9L945446A24585l   SALE PRICE: $2.420.892,32 ODOMETER: N/A

 

BUYER: BY: /s/ Jogeir Romestrand   DATE: 27 December 2013     SIGNATURE        
              Jogeir Romestrand           PRINT NAME      

 

IN TESTIMONY THEREOF Seller has caused these presents to be executed by its duly
authorized representative as of the 30th day of December 2013

 

VIKING ROCK, AS

 

  BY: /s/ J. Chris Boswell   ITS: CEO     Jon Christopher Boswell      

 

8

 

  

Bill of Sale

 

State of Texas] County of Harris]

 

KNOW ALL MEN BY THESE PRESENTS:

 

THAT VIKING ROCK, AS. a corporation incorporated under the laws of the state of
Delaware, USA, (“Seller”), has sold and delivered, and by these presents does
sell and deliver to “BUYER”:

 

BUYER NAME: Impact Engineering, AS

 

(“Buyer”), all the personal property described below for and in consideration of
the purchase price indicated below.

 

Such Property consists of used items and is being purchased “AS IS”, “Where IS”,
“WITH ALL FAULTS” BASIS, AND NO WARRANTIES OF ANY KIND ARE EXPRESSED OR TO BE
IMPLIED. BUYER ACKNOWLEDGES THAT IT HAS INSPECTED THE PROPERTY AND AGREES AND
UNDERSTANDS THAT SELLER DOES NOT IN ANY WAY WARRANT THE CONDITION (INCLUDING BUT
NOT LIMITED TO THE PRESENCE OF ANY OBVIOUS DEFECTS), OPERATION, SALABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF SAID PROPERTY, BUYER
AGREEING BY ITS ACKNOWLEDGEMENT HEREUNDER THAT SELLER MAKES NO WARRANTIES
REGARDING SAME.

 

Seller warrants that except as set forth below, it has good Valid and marketable
title to and the unqualified right to sell, convey, transfer and assign
Property, free and clear of any encumbrances, conditional sale agreements,
security interests, restrictions and rights of others, and Seller hereby binds
itself to forever warrant the Property unto Buyer, its successors and assigns
against the lawful claims and demands of every person whomsoever.

 

UNIT NUMBER: T45372 YEAR, MAKE, MODEL: 2004 Atoka Manufacturing

 

VIN: 1A9L540214A245372   SALE PRICE: $396.500,00 ODOMETER: N/A

 

BUYER: BY: /s/ Jogeir Romestrand   DATE: 27 December 2013     SIGNATURE        
              Jogeir Romestrand           PRINT NAME      

 

IN TESTIMONY THEREOF Seller has caused these presents to be executed by its duly
authorized representative as of the 30th day of December 2013

 

VIKING ROCK, AS

 

  BY: /s/ J. Chris Boswell   ITS: CEO     Jon Christopher Boswell      

 

9

 

 

Bill of Sale

 

State of Texas] County of Harris]

 



KNOW ALL MEN BY THESE PRESENTS:

 

THAT VIKING ROCK, AS. a corporation incorporated under the laws of the state of
Delaware, USA, (“Seller”), has sold and delivered, and by these presents does
sell and deliver to “BUYER”:

 

BUYER NAME: Impact Engineering, AS

 

(“Buyer”), all the personal property described below for and in consideration of
the purchase price indicated below.

 

Such Property consists of used items and is being purchased “AS IS”, “Where IS”,
“WITH ALL FAULTS” BASIS, AND NO WARRANTIES OF ANY KIND ARE EXPRESSED OR TO BE
IMPLIED. BUYER ACKNOWLEDGES THAT IT HAS INSPECTED THE PROPERTY AND AGREES AND
UNDERSTANDS THAT SELLER DOES NOT IN ANY WAY WARRANT THE CONDITION (INCLUDING BUT
NOT LIMITED TO THE PRESENCE OF ANY OBVIOUS DEFECTS), OPERATION, SALABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF SAID PROPERTY, BUYER
AGREEING BY ITS ACKNOWLEDGEMENT HEREUNDER THAT SELLER MAKES NO WARRANTIES
REGARDING SAME.

 

Seller warrants that except as set forth below, it has good Valid and marketable
title to and the unqualified right to sell, convey, transfer and assign
Property, free and clear of any encumbrances, conditional sale agreements,
security interests, restrictions and rights of others, and Seller hereby binds
itself to forever warrant the Property unto Buyer, its successors and assigns
against the lawful claims and demands of every person whomsoever.

 

UNIT NUMBER: 30430 YEAR, MAKE, MODEL: 2009 Western Star

 

VIN: 5KJNALCK09PAJ4556   SALE PRICE: $241,307.68 ODOMETER: 64,154

 

BUYER: BY: /s/ Jogeir Romestrand   DATE: 27 December 2013     SIGNATURE        
              Jogeir Romestrand           PRINT NAME      

 

IN TESTIMONY THEREOF Seller has caused these presents to be executed by its duly
authorized representative as of the 30th day of December 2013

 

VIKING ROCK, AS

 

  BY: /s/ J. Chris Boswell   ITS: CEO     Jon Christopher Boswell      

 

10

 

 

Bill of Sale

 



State of Texas] County of Harris]

  

KNOW ALL MEN BY THESE PRESENTS:

 

THAT VIKING ROCK, AS. a corporation incorporated under the laws of the state of
Delaware, USA, (“Seller”), has sold and delivered, and by these presents does
sell and deliver to “BUYER”:

 

BUYER NAME: Impact Engineering, AS

 

(“Buyer”), all the personal property described below for and in consideration of
the purchase price indicated below.

 

Such Property consists of used items and is being purchased “AS IS”, “Where IS”,
“WITH ALL FAULTS” BASIS, AND NO WARRANTIES OF ANY KIND ARE EXPRESSED OR TO BE
IMPLIED. BUYER ACKNOWLEDGES THAT IT HAS INSPECTED THE PROPERTY AND AGREES AND
UNDERSTANDS THAT SELLER DOES NOT IN ANY WAY WARRANT THE CONDITION (INCLUDING BUT
NOT LIMITED TO THE PRESENCE OF ANY OBVIOUS DEFECTS), OPERATION, SALABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF SAID PROPERTY, BUYER
AGREEING BY ITS ACKNOWLEDGEMENT HEREUNDER THAT SELLER MAKES NO WARRANTIES
REGARDING SAME.

 

Seller warrants that except as set forth below, it has good Valid and marketable
title to and the unqualified right to sell, convey, transfer and assign
Property, free and clear of any encumbrances, conditional sale agreements,
security interests, restrictions and rights of others, and Seller hereby binds
itself to forever warrant the Property unto Buyer, its successors and assigns
against the lawful claims and demands of every person whomsoever.

 

UNIT NUMBER: T45205 YEAR, MAKE, MODEL: 2003 Atoka Manufacturing

 

VIN: 1A9L745243A245205   SALE PRICE: $303.300,00 ODOMETER : N/A

 

BUYER: BY: /s/ Jogeir Romestrand   DATE: 27 December 2013     SIGNATURE        
              Jogeir Romestrand           PRINT NAME      

 

IN TESTIMONY THEREOF Seller has caused these presents to be executed by its duly
authorized representative as of the 30th day of December 2013

 

VIKING ROCK, AS

 

  BY: /s/ J. Chris Boswell   ITS: CEO     Jon Christopher Boswell      

 

11

 

 

Bill of Sale

 



State of Texas] County of Harris]

 

KNOW ALL MEN BY THESE PRESENTS:

 

THAT VIKING ROCK, AS. a corporation incorporated under the laws of the state of
Delaware, USA, (“Seller”), has sold and delivered, and by these presents does
sell and deliver to “BUYER”:

 

BUYER NAME: Impact Engineering, AS

 

(“Buyer”), all the personal property described below for and in consideration of
the purchase price indicated below.

 

Such Property consists of used items and is being purchased “AS IS”, “Where IS”,
“WITH ALL FAULTS” BASIS, AND NO WARRANTIES OF ANY KIND ARE EXPRESSED OR TO BE
IMPLIED. BUYER ACKNOWLEDGES THAT IT HAS INSPECTED THE PROPERTY AND AGREES AND
UNDERSTANDS THAT SELLER DOES NOT IN ANY WAY WARRANT THE CONDITION (INCLUDING BUT
NOT LIMITED TO THE PRESENCE OF ANY OBVIOUS DEFECTS), OPERATION, SALABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF SAID PROPERTY, BUYER
AGREEING BY ITS ACKNOWLEDGEMENT HEREUNDER THAT SELLER MAKES NO WARRANTIES
REGARDING SAME.

 

Seller warrants that except as set forth below, it has good Valid and marketable
title to and the unqualified right to sell, convey, transfer and assign
Property, free and clear of any encumbrances, conditional sale agreements,
security interests, restrictions and rights of others, and Seller hereby binds
itself to forever warrant the Property unto Buyer, its successors and assigns
against the lawful claims and demands of every person whomsoever.

 



UNIT NUMBER: T10585 YEAR, MAKE, MODEL: 2007 CVA N2 Transport

 



VIN: 1C9SC43227M810585   SALE PRICE: $138.000,00 ODOMETER : N/A

 





BUYER: BY: /s/ Jogeir Romestrand   DATE: 27 December 2013     SIGNATURE        
              Jogeir Romestrand           PRINT NAME      

 

IN TESTIMONY THEREOF Seller has caused these presents to be executed by its duly
authorized representative as of the 30th day of December 2013

 

VIKING ROCK, AS

 

  BY: /s/ J. Chris Boswell   ITS: CEO     Jon Christopher Boswell      

 



12

 

 